Order entered October 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00811-CV

                         IN THE INTEREST OF A.M.B., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-02289

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated September 14, 2018, we directed appellant to notify the Court, within ten

days, that she had requested preparation of the record. Although we cautioned appellant that

failure to comply could result in the appeal being submitted without the reporter’s record,

appellant has yet to comply. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file her brief no later than

November 2, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE